Citation Nr: 0740499	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted the veteran's claim of entitlement 
to service connection for PTSD with an evaluation of 30 
percent.  The veteran perfected a timely appeal of this 
evaluation to the Board. 

In October 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The Board notes that a claim of entitlement to service 
connection for pes planus had been appealed to the Board, but 
was withdrawn by the veteran in a November 2007 written 
statement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was most recently afforded a VA examination to 
determine the level of disability caused by his PTSD in 
September 2004.  At his October 2007 Board hearing, the 
veteran testified that his PTSD symptoms had worsened since 
the September 2004 examination.

Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995). As the veteran 
asserts that his PTSD has worsened since his last VA 
examination, and the last examination was over three years 
ago in September 2004, the instant case must be remanded for 
a new VA examination in order to determine the current level 
of disability caused by the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the veteran a new 
VA examination by an examiner (other 
than the examiner who conducted the May 
2004 examination) with the appropriate 
expertise in order to determine the 
nature and degree of his PTSD.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should note 
in the examination report that he or 
she has reviewed the claims folder.  
All necessary tests and studies should 
be conducted, and all clinical 
manifestations should be reported in 
detail. Specifically, the examiner 
should express an opinion as to the 
effect of any PTSD symptoms on social 
and occupational functioning.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.  The report of 
the examination should be associated 
with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



